                Case 2:18-cv-01115-RSL Document 193 Filed 11/15/19 Page 1 of 1


                                      United States District Court
                                 WESTERN DISTRICT OF WASHINGTON



       STATE OF WASHINGTON, et al.,
                                                                   JUDGMENT IN A CIVIL CASE
                      v.

       UNITED STATES DEPARTMENT OF
       STATE, et al.                                               CASE NUMBER: C18-1115RSL




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
       considered and a decision has been rendered.

  THE COURT HAS ORDERED THAT


       Plaintiffs’ motion for summary judgment is GRANTED in part and DENIED in part.
The July 27, 2018, “Temporary Modification of Category I of the United States Munitions List” and letter to Cody
R. Wilson, Defense Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.
Defendants' motions for summary judgment are DENIED.




         November 15, 2019                                    William M. McCool
                                                              Clerk


                                             /s/Kerry Simonds
                                             By, Deputy Clerk
